Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claim 32 in the reply filed on 2/17/2021 is acknowledged.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
  
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 32 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 32 contains one or more terms of “the focusing”, however it is not clear which focusing it refers since there are two different “focusing” in claim 1, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination of the claim(s), the limitations are understood as “a focusing”.  
Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 

Claim(s) 1-2, 5, 7-8, 14-15, 32-33, 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatakeyama (US 20130229565).

    PNG
    media_image1.png
    595
    737
    media_image1.png
    Greyscale

Regarding claim 1, Hatakeyama teaches an image forming optical system (Fig. 1, [94-], Tables 1, 3, 13) comprising, in order from an object side:
a first lens unit having a positive refractive power;
a second lens unit having a negative refractive power;
a third lens unit having a positive refractive power;
a fourth lens unit having a negative refractive power; and
a rear-side lens unit which is disposed nearest to an image ([96], “first lens group G1 having a positive refracting power, a second lens group G2 having a negative refracting power, a third lens group G3 having a positive refracting power, a fourth lens group G4 having a negative refracting power, and a fifth lens group G5 having a positive refracting power”),
wherein:
(Table 3, D5 increases, Fig. 1),
the rear-side lens unit includes a positive lens and a negative lens (L15 and L16),
the first lens unit and the third lens unit, at all times, do not move in an optical axis direction (as seen in Fig. 1),
at a time of focusing from an object at a long distance to an object at a close distance, the fourth lens unit moves toward an image side (Fig. 1, the arrow is the telephoto end, the middle point of the movement is closer toward the image side),
the third lens unit includes a positive lens and a negative lens (as seen in Fig. 1),
a motion blur correction lens unit is disposed in the third lens unit,
a motion blur is corrected by the motion blur correction lens unit being moved in a direction perpendicular to an optical axis ([24], “third lens group is partly movable in a direction substantially perpendicular to the optical axis to allow correction of an image blur”), and
the following conditional expressions (1) and (2) are satisfied:
	0.59≤|fMF/fMB|≤3.0 (18.364/25.42)  (1),
	70.0≤vdFFp (81.6 for L2)  (2),
where,
fMF denotes a focal length of the third lens unit,
fMB denotes a focal length of the fourth lens unit, and
vdFFp denotes Abbe's number which is the maximum among Abbe's numbers for positive lenses in the first lens unit.

Regarding claim 2, mutatis mutandis, Hatakeyama teaches all the limitations as stated in claim 1 rejection above, with the following further teaching:
the conditional expression (3) is satisfied:
	3.7≤LTL/fMF≤8.5 (Hatakeyama, Tables 1, 3 and 13: ~116/18.364)  (3),
where,
fMF denotes a focal length of the third lens unit,
LTL denotes a distance from a lens surface nearest to object up to an image plane, and
vdFFp denotes Abbe's number which is the maximum among Abbe's numbers for positive lenses in the first lens unit.

Regarding claim 5, Hatakeyama further teaches the image forming optical system according to claim 1, wherein the first lens unit, the third lens unit, and the rear-side lens unit, at all times, do not move in the optical axis direction (as seen in Fig. 1).

Regarding claim 7, Hatakeyama further teaches the image forming optical system according to claim 2, wherein the following conditional expression (1) is satisfied:
0.59≤|fMF/fMB|≤3.0 (see claim 1 rejection above)  (1),
where,
fMF denotes a focal length of the third lens unit, and
fMB denotes a focal length of the fourth lens unit.

Regarding claim 8, Hatakeyama further teaches the image forming optical system according to claim 1, wherein the following conditional expression (3) is satisfied:
3.7≤LTL/fMF≤8.5 (see claim 2 rejection above)  (3),
where,
fMF denotes a focal length of the third lens unit, and
LTL denotes a distance from a lens surface nearest to object up to an image plane (Applicant is advised that should claim 7 be found allowable, claim 8 will be objected to under 37 CFR 1.75  as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).).

Regarding claim 14, Hatakeyama further teaches the image forming optical system according to claim 1, wherein the following conditional expression (4) is satisfied:
1.5≤|LTL/fFB|≤9.5 (~116/25.42)  (4),
where,
fFB denotes a focal length of the second lens unit, and
LTL denotes a distance from a lens surface nearest to object up to an image plane.

Regarding claim 15, Hatakeyama further teaches the image forming optical system according to claim 1, wherein the following conditional expression (5) is satisfied:
−2.5≤fMB/fR≤−0.15 (-25.42/143.815)  (5),
where,
fMB denotes a focal length of the fourth lens unit, and
fR denotes a focal length of the rear-side lens unit.

Regarding claim 32, Hatakeyama further teaches the image forming optical system according to claim 1, wherein:
the image forming optical system is a macro lens (Table 3, small view angle with short focus at wide angle limit), and
the focusing (see 35 USC112(b) rejection above) is carried out by moving the second lens unit and the fourth lens unit toward the image side (Fig. 1, when the system changes from top to middle in the path, both 2nd and 4th lens units move toward image side, and it appears Hatakeyama achieves zooming and focusing at the same time).

Regarding claim 33, Hatakeyama further teaches the image forming optical system according to claim 1, wherein:
the image forming optical system is a macro lens (Table 3, small view angle with short focus at wide angle limit),
the macro lens includes in order from the object side, the first lens unit, the second lens unit, the third lens unit, the fourth lens unit, and the rear-side lens, and
(as seen in Fig. 1).

Regarding claim 37, Hatakeyama further teaches an image pickup apparatus (Fig. 17) comprising:
an optical system; and
an image pickup element which has an image pickup surface (IMG in Fig. 1), and which converts an image formed on the image pickup surface by the optical system to an electric signal (12 to 20 in Fig. 17), wherein the optical system is the image forming optical system according to claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
2@uspto.gov
(571)270-0234